Citation Nr: 0206923	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for right ulnar nerve 
neuritis, due to subluxating ulnar nerve at the elbow, post 
operative, major hand, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty from September 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) in which an increased evaluation for 
right ulnar nerve neuritis, due to subluxating ulnar nerve at 
the elbow, post operative, major hand was denied.  

The Board remanded this matter in November 2000.  The 
requested development has been accomplished and the issue has 
been returned to the Board for further appellate review.  


FINDING OF FACT

The veteran's right ulnar nerve neuritis, due to subluxating 
ulnar nerve at the elbow, post operative, major hand is 
manifested by mild incomplete paralysis.  


CONCLUSION OF LAW

The criteria for the next higher evaluation for right ulnar 
nerve neuritis, due to subluxating ulnar nerve at the elbow, 
post operative, major hand have not been met.  38 U.S.C. §§ 
1155, 5100, 5102, 5103, 5103A, 5107(b) (2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The March 1999 rating decision, May 1999 Statement of the 
Case as well as the April 2001 Supplemental Statement of the 
Case informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C. §§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159(b)).  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C. § 5103A (2002); 66 Fed. 
Reg. 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The veteran was afforded VA examinations in 
November 1998 and March 2001.  See 38 U.S.C. § 5103A (2002); 
66 Fed. Reg. 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

However, when, as here, the veteran is requesting a higher 
rating for a disability that was service-connected many years 
ago, as opposed to contesting the initial rating assigned 
just after establishing entitlement to service connection, 
the current level of functional impairment is of primary 
concern, and VA does not have to consider the propriety of 
the initial evaluation or whether the veteran is entitled to 
a "staged" rating to compensate for times since filing the 
initial claim when the disability may have been more severe 
than at others.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); cf. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The veteran's service-connected right ulnar nerve neuritis, 
due to subluxating ulnar nerve at the elbow, post operative, 
major hand is currently rated as 20 percent disabling, under 
Diagnostic Code 8516, incomplete paralysis of the ulnar nerve 
of the major extremity.  For rating purposes, neuritis is 
rated under the criteria for paralysis in the section of the 
VA's Schedule for Rating Disabilities pertaining to 
neurological conditions.  See 38 C.F.R. § 4.124a.  

The Board notes that with regard to the major extremity the 
Schedule for Rating Disabilities provides for a 10 percent 
evaluation for mild incomplete paralysis of the ulnar nerve 
of the major extremity.  However, the veteran's 20 percent 
rating has been in effect for more that 20 years, since 1973.  
Ratings in effect for 20 years or more are protected from 
reduction absent fraud.  38 C.F.R. § 3.951(b) (2001).  The 
veteran's disability rating for right ulnar nerve neuritis, 
due to subluxating ulnar nerve at the elbow, post operative, 
major hand may not be reduced from 20 percent, and the 
preponderance of the evidence is against a higher evaluation.  

The next higher rating is 30 percent for moderate incomplete 
paralysis of the ulnar nerve of the major extremity.  
However, as the medical evidence below demonstrates the 
criteria for the next higher rating, 30 percent, have not 
been met.  Significantly, the March 2001 VA examiner graded 
the veteran's right ulnar nerve neuritis, due to subluxating 
ulnar nerve at the elbow, post operative, major hand as mild 
at the time of the examination.  The examiner commented that 
it obviously worsened over the past two years.  The veteran 
had increasing neurologic deficits related to the ulnar nerve 
with worsening fine motor movements in the right upper 
extremity.  

The September 1998 private medical record impression was 
right ulnar neuritis with fatigue of ulnar nerve.  At the 
November 1998 VA examination right hand digits were graded at 
a 4/5 strength wise.  There was no significant atrophy noted 
in the intrinsics of the hand.  Sensory examination showed 
some sensory changes in the medial aspect of the right 
forearm, as well as the ulnar distribution of the hand.  
Reflexes were absent at the right elbow, present at the right 
biceps and brachial radialis graded as average.  The 
remainder of the reflexes were average and symmetrical.  
Coordination was normal.  The nerve study was normal.  The 
March 1999 nerve condition studies revealed normal findings 
in the right median and ulnar nerves.  The conclusion was 
that there was no electrophysiologic evidence of carpal 
tunnel syndrome or neuropathy in the right upper extremity.  
The August 2000 private medical record shows that the veteran 
had decreased grip in the right hand.  The impression was 
carpal tunnel syndrome with mild right ulnar neuropathy.  
Hence, the criteria for the next higher rating, 30 percent, 
have not been met.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  



ORDER

An increased evaluation for right ulnar nerve neuritis, due 
to subluxating ulnar nerve at the elbow, post operative, 
major hand is denied.  



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

